[Cite as Carter v. Reese, 2014-Ohio-5395.]



                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                             BUTLER COUNTY




DENNIS CARTER,                                     :

        Plaintiff-Appellant,                       :     CASE NO. CA2014-04-095

                                                   :           OPINION
    - vs -                                                      12/8/2014
                                                   :

LARRY REESE, JR., et al.,                          :

        Defendants-Appellees.                      :



             CIVIL APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                                Case No. 2012-09-3942



Eric C. Deters & Partners, P.S.C., Stephanie Collins, 5247 Madison Pike, Independence, KY
41051-7941, for plaintiffs-appellants, Dennis & Mary Carter

Markesbery & Richardson Co., LPA, Katherine A. Clemons, Glenn A. Markesbery, 2258
Victory Parkway, Suite 200, P.O. Box 6491, Cincinnati, Ohio 45206, for defendant-appellee,
Larry Reese, Jr.

Andrew D. Bowers, Jackie M. Jewell, Special Counsel for the Attorney General, 612 North
Park Street, Suite 300, Columbus, Ohio 43215, for appellee/third party plaintiff, Ohio Bureau
of Workers' Comp.



        HENDRICKSON, J.

        {¶ 1} Plaintiff-appellant, Dennis Carter, appeals the decision of the Butler County

Common Pleas Court granting summary judgment in favor of defendant-appellee, Larry

Reese, Jr., on appellant's negligence complaint against appellee in which appellant alleged
                                                                                Butler CA2014-04-095

that appellee failed to exercise ordinary care in coming to appellant's rescue, which

necessitated the amputation of appellant's right leg above the knee. For the reasons that

follow, we affirm the judgment of the trial court.1

        {¶ 2} Appellant was employed as a truck driver for S&S Transfer, Inc. On April 24,

2012, appellant delivered an empty trailer to AIC Contracting, Inc., in Fairfield, Ohio. After

unhooking the empty trailer, he pulled his tractor into AIC's loading dock area and hooked up

another trailer. He drove the rig forward approximately four to six inches so he could close

the roll-down back door to the trailer. He locked the tractor brake but left the trailer brake

"open" or disengaged. When he grabbed the trailer to pull himself up on the loading dock,

his right leg slipped down between the loading dock and the trailer and he became stuck. He

started beating on the doors of the loading dock and screaming for help, in order to get

someone's attention. However, he would later testify at his deposition that he was not in pain

at this time

        {¶ 3} Approximately ten minutes after he started screaming for help, appellant saw a

pick-up truck pull into a company across the street. He kept screaming to get the driver's

attention. He then saw the pick-up truck come back out. The next thing he heard was the

voice of a young man asking, "Can I help you?" Appellant could not see the man because of

the way in which his leg was pinned between the loading dock and the trailer, but he believed

the man to be "young" due to the sound of his voice. When the man asked appellant "what

can I do?," appellant said to him, "get in my truck, move it forward about a foot, * * * but

whatever you do, don't put it in reverse." Appellant heard the man say "no problem."

        {¶ 4} The next thing appellant heard was his truck being "revved up." He then heard

his truck being revved up again for a little bit longer, which began to cause him concern. He


1. Pursuant to Loc.R. 6(A), we sua sponte remove this case from the accelerated calendar and place it on the
regular calendar for purposes of issuing this opinion.

                                                    -2-
                                                                       Butler CA2014-04-095

then heard his truck being revved up for a third time, and in between that revving, he heard

the sound "psssssh," which signaled that the truck's air brake had been released. Within five

seconds of that sound, the truck started rolling backwards. Appellant put both hands against

the back of the truck, trying in vain to stop it. Appellant heard his leg break in three places,

"pop, pop, pop," and then felt "sheer pain." Appellant "screamed [his] head off." He looked

down and saw blood "just squirt everywhere down [his] leg." Thirty seconds later, he heard a

man say, "Oh, I'm sorry, Bud. I can't get it in gear." Appellant told him, "It's too damn late

now. You've done crushed my leg." The man, whom appellant did not see, replied "Oh, my

God. Oh, my God. Oh, my God." Appellant told the man to call 911. Appellant never saw

the man who tried to help him and never heard from that man again.

       {¶ 5} When the ambulance arrived approximately four minutes later, another man,

who was later identified as Jason Burnett, told the paramedics he could move the truck,

which he then did, thereby freeing appellant. By this time, however, appellant had suffered

considerable blood loss. Appellant was transported by helicopter to University Hospital

where his right leg had to be amputated above the knee.

       {¶ 6} The man who tried unsuccessfully to help appellant was later identified as

appellee. Appellee testified in his deposition that appellant was already injured when he

arrived. Appellee acknowledged that he climbed into the cab of the semi-truck but decided

not to try to drive it upon realizing that he did not know how to drive such a vehicle. Appellee

testified that he went back to comfort appellant and called 911.

       {¶ 7} Appellant and his wife filed a complaint against appellee in the Butler County

Common Pleas Court, alleging that appellee failed to exercise reasonable care while

operating the semi-truck. Appellee moved for summary judgment. The trial court granted

summary judgment to appellee on appellant's complaint, finding that Ohio's "Good

Samaritan" statute codified in R.C. 2305.23 applied and protected appellee from any liability
                                              -3-
                                                                       Butler CA2014-04-095

since appellee's actions in attempting to move the semi-truck did not constitute willful or

wanton misconduct.

       {¶ 8} Appellant now appeals and assigns the following as error:

       {¶ 9} THE TRIAL COURT COMMITTED PREJUDICIAL AND REVERSIBLE ERROR

BY GRANTING APPELLEE'S MOTION FOR SUMMARY JUDGMENT.

       {¶ 10} Appellant argues the trial court erred in granting summary judgment to

appellee, because (1) genuine issues of material fact exist in this case, including who was at

fault in the accident, and (2) his "predicament" of having his right leg "trapped" but

"unharmed" between his stopped semi-truck and the loading dock did not satisfy the

"Emergence Care" [sic] standard in R.C. 2305.23.

       {¶ 11} This court's review of a trial court's ruling on a motion for summary judgment is

"de novo." Grizinski v. Am. Express Fin. Advisors, Inc., 187 Ohio App. 3d 393, 2010-Ohio-

1945, ¶ 14 (12th Dist.). "De novo" review means that this court uses the same standard the

trial court should have used. Morris v. Dobbins Nursing Home, 12th Dist. Clermont No.

CA2010-12-102, 2011-Ohio-3014, ¶ 14. Summary judgment is appropriate when there are

no genuine issues of material fact remaining to be litigated, the moving party is entitled to

judgment as a matter of law, and reasonable minds can come to only one conclusion, and

that conclusion is adverse to the nonmoving party. Civ.R. 56(C); Williams v. McFarland

Properties, L.L.C., 177 Ohio App. 3d 490, 2008-Ohio-3594, ¶ 7 (12th Dist.). "All evidence

submitted in connection with a motion for summary judgment must be construed most

strongly in favor of the party against whom the motion is made." Morris at ¶ 15.

       {¶ 12} R.C. 2305.23, which is captioned, "Liability for emergency care," states:

              No person shall be liable in civil damages for administering
              emergency care or treatment at the scene of an emergency
              outside of a hospital, doctor's office, or other place having proper
              medical equipment, for acts performed at the scene of such
              emergency, unless such acts constitute willful or wanton
                                              -4-
                                                                       Butler CA2014-04-095

              misconduct.

              Nothing in this section applies to the administering of such care
              or treatment where the same is rendered for remuneration, or
              with the expectation of remuneration, from the recipient of such
              care or treatment or someone on his behalf. The administering of
              such care or treatment by one as a part of his duties as a paid
              member of any organization of law enforcement officers or fire
              fighters does not cause such to be a rendering for remuneration
              or expectation of remuneration.

       {¶ 13} We begin by addressing appellant's argument that his "predicament" of having

his right leg "trapped" but "unharmed" between his stopped semi-truck and the loading dock

did not satisfy the "Emergence Care" [sic] standard in R.C. 2305.23." Appellant contends

that R.C. 2305.23 applies only to medical emergencies and protects only "health care

professionals from liability during truly emergent circumstances" and that, conversely, R.C.

2305.23 does not apply to "non-medically trained individuals." We disagree with these

arguments.

       {¶ 14} Every state has enacted some type of Good Samaritan statute. Annotation,

Construction and Application of "Good Samaritan" Statutes, 68 A.L.R. 4th 294, Section 2[a]

(1989), citing Brandt, Good Samaritan Laws—The Legal Placebo: A Current Analysis, 17

Akron L. Rev. 303 (1983). The scope of the immunity protection provided in a Good

Samaritan statute varies from jurisdiction to jurisdiction.           Waisman, Negligence,

Responsibility, and the Clumsy Samaritan: Is There a Fairness Rationale For The Good

Samaritan Immunity?, 29 Ga. St. U. L. Rev. 609, 631 (2013). The Good Samaritan statutes

in a substantial majority of jurisdictions (38) protect any layperson who can meet the statutory

requirements. Id. However, a sizeable minority of jurisdictions (14) excludes laypersons

from the class of persons protected under their Good Samaritan statutes and extends

immunity protection only to certain classes of professionals, including physicians, nurses and

emergency medical professionals. Ohio is not listed as one of the 14 jurisdictions whose


                                              -5-
                                                                                  Butler CA2014-04-095

statutes protect only specified professionals. Id., fn. 106.2

        {¶ 15} R.C. 2305.23 states that "[n]o person shall be liable in civil damages for

administering emergency care or treatment at the scene of an emergency outside of a

hospital, doctor's office, or other place having proper medical equipment, for acts performed

at the scene of such emergency, unless such acts constitute willful or wanton misconduct."

Appellant essentially requests this court to interpret the term "emergency care" to mean only

"emergency medical care" and to interpret the statute to apply only to health care

professionals. However, in construing a statute, a court may not add or delete words. State

ex rel. Cincinnati Bell Tel. Co. v. Pub. Util. Comm., 105 Ohio St. 3d 177, 2005-Ohio-1150, ¶

32. The language of R.C. 2305.23 plainly states that "[n]o person" can be held liable for civil

damages as result of that person's administering "emergency care" at the scene of the

accident, for acts performed at the scene of such emergency, unless such acts constitute

willful or wanton misconduct.           Additionally, the statute states "emergency care," not

"emergency medical care." Therefore, we hold that the Good Samaritan statute in R.C.

2305.23 applies to any person, health care professional or otherwise, who administers

"emergency care," medical or otherwise, at the scene of an emergency and who meets the

remaining requirements of the statute, e.g., their acts do not constitute willful or wanton

misconduct.

        {¶ 16} In support of his claims that we should interpret the phrase "emergency care" in

R.C. 2305.23 to mean only "emergency medical care" and interpret the statute to apply only

to health care professionals, appellant relies on language in the Ohio Supreme Court's

decision in Primes v. Tyler, 43 Ohio St. 3d 195 (1975), as well as the First District Court of


2. The 14 jurisdictions whose statutes protect only specified professionals are Alabama, Connecticut, Illinois,
Kansas, Kentucky, Maryland, Massachusetts, Michigan, Missouri, New York, Pennsylvania, Rhode Island, the
Virgin Islands and Utah.


                                                     -6-
                                                                                  Butler CA2014-04-095

Appeals' decision in Hamisfar v. Baker Concrete Constr., 1st. Dist., Hamilton No. C-970228,

1998 WL 173238 (Feb. 8, 1998), and the Ninth District Court of Appeals' decision in Butler v.

Rejon, Jr., 9th Dist. Summit No. 19699, 2000 WL 141009 (Feb. 2, 2000).3

        {¶ 17} In Primes, the Ohio Supreme Court held that Ohio's "guest statute" in former

R.C. 4515.02 was unconstitutional. Id. at syllabus. In so holding, the court noted that one of

the asserted statutory objectives of the guest statute was "the promotion or preservation of

hospitality," id. at 201, and in a footnote to its opinion, the court stated:

                Notions of hospitality underlie R.C. 2305.23, the Ohio good
                samaritan law. That statute singles out a group of benevolently-
                disposed individuals for immunity from negligent injury to persons
                while rendering medical treatment during the exigencies of an
                emergency. However, the favored treatment accorded such
                "good samaritans" would appear to further a legitimate legislative
                objective of providing emergency medical assistance to injured
                persons where delay might result in death or great bodily injury.

(Emphasis added.) Id. at 201, fn. 5.

        {¶ 18} While the language in footnote 5 of Primes lends some support to appellant's

argument that the term "emergency care" in R.C. 2305.23 should be interpreted to mean

emergency medical care, this language is unquestionably dicta, and therefore is not

controlling in this case.

        {¶ 19} In Hamisfar, the First District stated in footnote 2 of its decision that the "'Good

Samaritan' doctrine" set forth in the Restatement of the Law 2d, Torts, Section 323, at 135

(1965), "is not to be confused with R.C. 2305.23, the 'Good Samaritan' statute absolving

health-care providers under certain emergency circumstances." (Emphasis added.) This

language lends some support to appellant's argument that R.C. 2305.23 applies only to



3. Appellant also cites 70 Ohio Jurisprudence 3d, Negligence Section 29 (2014), which states: "The Good
Samaritan statute applies to any person who renders emergency medical care at the scene of an emergency
without remuneration or the expectation of remuneration, including volunteer firefighters whose sole or primary
duty is to perform such function. Likewise, the statute applies to volunteer firefighters." (Emphasis added.)


                                                     -7-
                                                                                   Butler CA2014-04-095

health-care providers and not to laypersons, but it, too, is merely dicta.

        {¶ 20} The case that provides the strongest support for appellant's arguments is the

Ninth District's decision in Butler, but the relevant language in that decision is also dicta. In

that case, Butler and his wife were driving on a highway when he spotted a disabled car that

was facing oncoming traffic and partially blocking the highway. Id. at *1. Butler stopped to

see if the driver, who was intoxicated, needed assistance. Id. Butler parked his car between

the disabled vehicle and the oncoming traffic and turned on his hazard flashers to protect the

driver of the disabled vehicle. Id. While Butler was waiting for emergency assistance, a car

driven by Andrew Rejon crashed into the rear of Butler's vehicle. Id. When Butler extricated

his wife from the wreckage, he aggravated his pre-existing back injury. Id. Butler brought

suit against Rejon. Id. The jury awarded Butler $8,000 for his damages but found him 35

percent comparatively negligent, and therefore Butler's award was reduced to $5,200. Id.

On appeal, Butler argued the trial court erred by failing to instruct the jury on the Good

Samaritan statute. Id. at *2. The Ninth District overruled Butler's argument, stating:

                In order to be covered by the Good Samaritan statute, one must
                be providing emergency medical care or treatment to another
                individual. R.C. 2305.23. Consequently, R.C. 2305.23 shields a
                good samaritan from civil liability in an action brought by the
                person to whom emergency medical care was rendered. We
                conclude that this statute generally does not cover third parties.
                Thus, we find that even though appellant was trying to protect
                the disabled driver, appellant did not provide emergency care or
                treatment to Mr. Rejon, and consequently, cannot use R.C.
                2305.23 as a shield from liability in a comparative negligence
                action. Therefore, we hold that the trial court did not err to the
                prejudice of Mr. Butler when it did not charge the jury on the
                Good Samaritan statute.
                                   4
(Emphasis added.) Id. at *3.


4. See also Hutton v. Logan, 152 N.C. App. 94, 101 (2002) (Good Samaritan statute immunizes rescuer from
liability for an ordinary negligence claim brought by the person rescued, but the rescuer must defend, on his or
her own, lawsuits brought by third parties who were allegedly injured as a result of the rescuer's negligent
conduct during the rescue attempt).

                                                      -8-
                                                                      Butler CA2014-04-095

       {¶ 21} The Ninth District's statements in Butler that "[i]n order to be covered by the

Good Samaritan statute, one must be providing emergency medical care or treatment to

another individual" and that "R.C. 2305.23 shields a Good Samaritan from civil liability in an

action brought by the person to whom emergency medical care was rendered" lend additional

support to appellant's arguments that the term "emergency care" should be interpreted to

mean emergency medical care. Id. However, Butler is readily distinguishable from this case.

       {¶ 22} The Ninth District's actual holding in Butler is that the Good Samaritan statute

generally does not cover third parties, and therefore, even though Butler was trying to protect

the disabled driver, he did not provide emergency care or treatment to Rejon who was the

"third party" in the case. Consequently, Butler could not use the Good Samaritan statute as

a shield from liability on Rejon's comparative negligence claim, and thus, the trial court did

not err in refusing to charge the jury on the Good Samaritan statute. Id. This case, by

contrast, does not involve a third party.

       {¶ 23} Appellant argues that an "emergency" did not exist in this case, for purposes of

R.C. 2305.23, because he was merely "trapped," "unharmed," between his stopped semi-

truck and the wall of the loading dock wall when appellee attempted to move the truck.

Appellant also argues that even if this court determines that there was an emergency, there

is still a genuine issue of material fact as to whether operating a semi-truck constitutes

"emergency care" for purposes of the Good Samaritan statute. We find these arguments

unpersuasive.

       {¶ 24} R.C. 2305.23 does not define "emergency." "In the absence of a definition of a

word or phrase used in a statute, the words are to be given their common, ordinary, and

accepted meaning." In re Foreclosure of Liens for Delinquent Land Taxes v. Parcels of Land

Encumbered with Delinquent Tax Liens, 140 Ohio St. 3d 346, 2014-Ohio-3656, ¶ 12, citing

Wachendorf v. Shaver, 149 Ohio St. 231 (1948), paragraph five of the syllabus. An
                                              -9-
                                                                        Butler CA2014-04-095

"emergency" is commonly defined as "an unforeseen combination of circumstances or the

resulting state that calls for immediate action," or a "pressing need for help." Webster's Third

New International Dictionary 741 (1993). The common, ordinary, and accepted meaning of

"care," as used in R.C. 2305.23, is to "provide for or attend to needs or perform necessary

personal services (as for a patient or a child)." Id. at 338.

       {¶ 25} An emergency clearly exists where a man's leg is pinned between his semi-

truck and a loading dock, yelling so loud for help he is heard across the street. Appellee's

actions in trying to move the semi-truck constituted "emergency care" as defined in R.C.

2305.23, because he was trying to resolve the emergency created by appellant. See Held v.

City of Rocky River, 34 Ohio App. 3d 35, 36, 38-39 (8th Dist.1986) (emergency situation

clearly existed where firefighter had been knocked down and pinned by a continuous stream

of rushing water and off-duty firefighter came upon the scene and dragged the pinned

firefighter out of the stream to safety, allegedly injuring him in the process; the off-duty

firefighter thus rendered "emergency care" to the allegedly injured firefighter for purposes of

the Good Samaritan statute).

       {¶ 26} Appellant also argues the trial court erred in granting summary judgment

against him and in favor of appellee, because genuine issues of material fact exist in this

case, including who was at fault in the accident. In support of this argument, appellant

asserts that this court must accept as true, for purposes of summary judgment, that (1)

before appellee "intervened," appellant "was simply wedged in between his properly parked

semi-trailer, and was uninjured; (2) appellant "began calling for help and looking for a

qualified individual to move the tractor trailer" and that "[i]nstead of a qualified individual,

[appellee] rushed onto the scene"; (3) appellee has been described by one of his co-workers

as a "gung-ho" individual who was "willing to run into a burning building to rescue a child"; (4)

when appellee arrived at the scene, he immediately jumped into the truck, revved the engine
                                              - 10 -
                                                                          Butler CA2014-04-095

and released the air brake, causing the tractor trailer to roll backwards and crush [appellant's]

leg."

        {¶ 27} Appellant describes as "[i]ncredulous" appellee's deposition testimony that he

got into the tractor-trailer, grabbed the steering wheel, revved the engine, put his hand on the

gear shift and then "decided not to do anything." Appellant points out that appellee told only

one of his co-workers that he got into appellant's tractor-trailer at the time of the accident and

that he did not share this information with his other co-workers—a fact which appellant

describes as "an incredible omission to your friends after the event." Appellant also notes

that appellee "willingly admits * * * that he entered the [tractor-trailer] despite having no

knowledge of how to operate the vehicle."

        {¶ 28} Appellant is essentially alleging that the trial court failed to look at the evidence

presented in the summary judgment proceedings in the light most favorable to him before

granting summary judgment in favor of appellee. However, a review of the trial court's

decision shows that the trial court did, in fact, construe the evidence in a light most favorable

to appellant in ruling on appellee's motion for summary judgment. Specifically, the trial court

stated:

               The parties and evidence indicate [appellant] created the
               potential for rescue when he slipped from the loading dock and
               became wedged behind the trailer of this rig. [Appellant] yelled
               for help, provoking [appellee's] efforts. [Appellee] entered the
               cab of the vehicle and attempted to operate it, but instead of
               effectuating a release of the captive [i.e., appellant], the truck
               went backward, exacerbating the situation.

        {¶ 29} Thus, it is clear that the trial court accepted as true, for purposes of summary

judgment, appellant's testimony that appellee attempted to drive the semi-truck forward to

free appellant's pinned leg, but allowed the semi-truck to roll backwards, instead, thereby

"exacerbating the situation." However, these facts, alone, were not sufficient to establish the

existence of a genuine issue of material fact in this case that should have precluded the trial
                                                - 11 -
                                                                       Butler CA2014-04-095

court from granting summary judgment to appellee.

       {¶ 30} R.C. 2305.23 expressly states that "[n]o person shall be liable in civil damages

for administering emergency care or treatment at the scene of an emergency * * * for acts

performed at the scene of such emergency, unless such acts constitute willful or wanton

misconduct." (Emphasis added.) Therefore, even if it is accepted as true that appellee

released the semi-truck's air brake and tried to drive the semi-truck forward to free appellant,

but instead, permitted the semi-truck to roll backward and crush appellant's leg, appellee still

cannot be held liable for his actions by appellant so long as appellee's acts in administering

the emergency care did not "constitute willful or wanton misconduct."

       {¶ 31} Appellant contends that appellee was negligent in trying to drive the semi-truck

forward even though he did not know how to do so and in doing nothing after he let the semi-

truck roll backwards. He essentially relies on appellee's lack of knowledge on how to operate

a semi-truck as the basis for his argument that genuine issues of material fact exist in this

case that should have precluded a grant of summary judgment. However, it was not

sufficient for appellant to show that appellee was negligent in trying to rescue him once he

saw that appellant's leg was pinned between the semi-truck and the loading dock. Instead,

appellant was required to show that appellee acted in a "willful or wanton" manner in trying to

rescue him. R.C. 2305.23. Even when the evidence in this case is examined in a light most

favorable to appellant as the nonmoving party, there is no evidence in the record to show that

there is a genuine issue of material fact on whether appellee's conduct was willful or wanton.

       {¶ 32} "'Willful conduct' has been defined as 'an intentional deviation from a clear duty

or from a definite rule of conduct, a deliberate purpose not to discharge some duty necessary

to safety, or purposefully doing wrongful acts with knowledge or appreciation of the likelihood

of resulting injury.'" Brown-Spurgeon v. Paul Davis Sys. of Tri-State Area, Inc., 12th Dist.

Clermont No. CA2012-09-069, 2013-Ohio-1845, ¶ 50, quoting Anderson v. Massillon, 134
                                             - 12 -
                                                                         Butler CA2014-04-095

Ohio St.3d 380, 2012-Ohio-5711, paragraph two of the syllabus.

       {¶ 33} "Wanton misconduct" is more than mere negligence; it is "the failure to exercise

any care whatsoever." Golden v. Milford Exempted Vill. Sch. Dist. Bd. of Edn., 12th Dist.

Clermont No. CA2010-11-092, 2011-Ohio-5355, ¶ 38. "Mere negligence is not converted into

wanton misconduct unless the evidence establishes a disposition to perversity on the part of

the tortfeasor. Such perversity must be under such conditions that the actor must be

conscious that his conduct will in all probability result in injury." (Internal citations omitted.)

Id., quoting Johnson v. Baldrick, 12th Dist. Butler No. CA2007-01-013, 2008-Ohio-1794 at ¶

29.

       {¶ 34} Here, appellee's conduct clearly did not rise to the level of willful or wanton

misconduct, even when the evidence and all reasonable inferences that may be drawn from

it are viewed in the light most favorable to appellant. There is nothing to show that appellee

intentionally deviated from a clear duty or definite rule of conduct, with a deliberate purpose

not to discharge some duty necessary to appellant's safety, or that appellee purposefully did

a wrongful act with knowledge or appreciation of the likelihood of resulting injury. Nor is there

any evidence to show that appellee failed to "exercise any care whatsoever" or that

establishes "a disposition to perversity" on appellee's part, with such perversity being under

such conditions that appellee must have been conscious that his conduct would in all

probability result in injury. Golden, quoting Johnson.

       {¶ 35} In light of the foregoing, appellant's assignment of error is overruled.

       {¶ 36} Judgment affirmed.


       PIPER, J., concurs.


       RINGLAND, P.J., dissents.



                                               - 13 -
                                                                       Butler CA2014-04-095

       RINGLAND, P.J., dissenting:

       {¶ 37} I respectfully dissent from the majority's opinion. I agree with the majority that

this case is distinguishable from Butler, 9th Dist. Summit No. 19699. Nevertheless, I find the

language in Butler regarding the proper interpretation to be given to the Good Samaritan

statute in R.C. 2305.23 to be strongly persuasive and would follow that language here, and

thus reverse the trial court's decision to grant summary judgment in favor of appellee.

       {¶ 38} In Butler at *3, the Ninth District stated:

           Ohio's Good Samaritan statute, R.C. 2305.23, states in pertinent part:

                  No person shall be liable in civil damages for
                  administering emergency care or treatment at the scene
                  of an emergency outside of a hospital, doctor's office, or
                  other place having proper medical equipment, for acts
                  performed at the scene of such emergency, unless such
                  acts constitute willful or wanton misconduct. * * *

           In interpreting a statute, "[w]ords and phrases shall be read in context
           and construed according to the rules of grammar and common usage."
           R.C. 1.42. In order to be covered by the Good Samaritan statute, one
           must be providing emergency medical care or treatment to another
           individual. R.C. 2305.23. Consequently, R.C. 2305.23 shields a good
           samaritan from civil liability in an action brought by the person to whom
           emergency medical care was rendered.

(Emphasis added.)

       {¶ 39} I agree with the Ninth District's determination in Butler that when the Good

Samaritan statute in R.C. 2305.23 is "read in context and construed according to the rules of

grammar and common usage," R.C. 1.42, it is clear that "[i]n order to be covered by the Good

Samaritan statute, one must be providing emergency medical care or treatment to another

individual."

       {¶ 40} Here, appellee clearly was not providing any care or treatment, let alone

emergency medical care or treatment, to appellant when he attempted to drive appellant's

semi-truck forward to free appellant's pinned leg, and therefore appellee should not be held

                                              - 14 -
                                                                     Butler CA2014-04-095

immune from liability under R.C. 2305.23 for any civil damages he may have caused

appellant in coming to his aid. Whether or not appellee should be held liable for the actions

he took in coming to appellant's aid presents a genuine issue of material fact that should

have prevented the trial court from granting summary judgment against appellant and in favor

of appellee. Consequently, I would reverse the trial court's decision to grant summary

judgment to appellee and remand this matter for further proceedings. Since the majority

refuses to do so, I respectfully dissent from their opinion.




                                             - 15 -